      Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                         :
DIONE RODMAN
                                         :

     v.                                  :    Civil Action No. DKC 18-3757

                                         :
TRACEY D. JEAN-CHARLES, ESQ.,
et al.                                   :

                              MEMORANDUM OPINION

     Presently pending and ready for resolution in this action

arising from state court foreclosure proceedings is Plaintiff’s

motion for leave to amend.            (ECF No. 51).      The issues have been

briefed,   and     the   court    now    rules,   no    hearing     being     deemed

necessary.     Local Rule 105.6.             For the following reasons, the

motion will be denied.

I.   Background

     The background of this litigation is documented in a previous

opinion.     (ECF No. 39); Rodman v. Jean-Charles, No. CV DKC 18-

3757, 2020 WL 1248946, at *1 (D.Md. Mar. 16, 2020).                     Plaintiff

brought    this    action     alleging       thirteen   counts      against    nine

defendants    on   December      6,   2018.     (ECF    No.   1).     Defendants,

individually or as groups, filed motions to dismiss.                   (ECF Nos.

12, 16, 26, 31).     On March 16, 2020, the court granted Defendants’
           Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 2 of 7



motions      to   dismiss   without   prejudice1    and   provided    Plaintiff

twenty-one days to file a motion for leave to amend her complaint

to state a federal civil rights claim against Baltimore City Deputy

Sheriff L. Neal (“Deputy Neal”).             (ECF Nos. 39, 40).     On April 8,

2020, Ms. Rodman filed an amended complaint.                   (ECF No. 41).

Because her amended complaint was filed without an accompanying

motion for leave to amend and did not solely state a federal civil

rights claim against Deputy Neal, the court issued an Order

instructing the Clerk to mark Plaintiff’s amended complaint as

filed in error on May 20, 2020.              (ECF No. 45).   The Order issued

and was mailed to Plaintiff that same day but was returned to the

court as “vacant, unable to forward.”            (ECF No. 47).      Because this

district requires all pro se parties to keep their current address

on file throughout the pendency of their case, see Local Rule

102.1.b.iii (D.Md. 2014), the court dismissed all counts with

prejudice on September 24, 2020.              (ECF No. 48).      On October 9,

2020, Ms. Rodman filed a motion for reconsideration.                      (ECF No.

49).       The court granted the motion for reconsideration on October

20, 2020 and vacated its previous order dismissing all claims with

prejudice.        (ECF No. 50).    On November 10, 2020, Ms. Rodman filed

the    presently     pending    motion   for    leave   to   file    an    amended

complaint.         (ECF No. 51).      Once again, rather than stating a


       1
       Count IX was dismissed with prejudice as to all Defendants
other than Deputy Neal.
                                         2
         Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 3 of 7



federal civil rights claim against Deputy Neal only, Plaintiff’s

proposed     amended   complaint    restates    eleven   of   her   original

thirteen claims, including multiple state law claims and claims

against Defendants other than Deputy Neal.          (See generally ECF No.

51-1).

II.   Standard of Review

      A party may amend a pleading as a matter of course within

twenty-one days of serving it.         Fed.R.Civ.P. 15(a)(1).       Once the

right to amend as a matter of course expires, as it has in this

case, “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.”                 Fed.R.Civ.P.

15(a)(2).     “[A]fter the deadlines provided by a scheduling order

have passed, the good cause standard . . . must be satisfied to

justify the leave to amend.”       Nourison Rug Corp. v. Parvizian, 535

F.3d 295, 298 (4th Cir. 2008).         Nevertheless, denial of leave to

amend should occur “only when the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”                 Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986); see also

Mayfield v. National Ass'n for Stock Car Auto Racing, Inc., 674

F.2d 369, 379 (4th Cir. 2012).       An amendment is futile if it could




                                      3
      Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 4 of 7



not withstand a motion to dismiss.          See Perkins v. U.S., 55 F.3d

910, 917 (4th Cir. 1995).

III. Motion for Leave to Amend

     Plaintiff’s original complaint stated thirteen claims that

are best divided into two categories. The first category of claims

stemmed   from     Defendants’   alleged    misconduct   in   bringing    and

pursuing the foreclosure action in the Circuit Court.            The second

category of claims stemmed from the potentially tortious way

certain Defendants allegedly carried out her eviction and caused

damage to her personal property.

     As this court explained in its previous memorandum opinion,

any claims regarding the alleged improper foreclosure on and

eviction from Plaintiff’s home, are not appropriately brought in

this court.    This is because “[e]xercising jurisdiction over these

counts would require this court to ‘determine that the [state]

court judgment was erroneously entered or [to] take action that

would render the [state court] judgment ineffectual.’”             (ECF No.

39, at 11).      This court is barred from making such determinations

under the Rooker-Feldman doctrine.         See Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005) (“[Rooker-Feldman

bars] cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court

proceedings    commenced   and   inviting    district    court   review   and

rejection     of   those   judgements.”).       Accordingly,     the   court

                                     4
         Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 5 of 7



dismissed     all   claims   which   depended   on   the   validity   of   the

foreclosure proceedings under the Rooker-Feldman doctrine.2                (See

ECF No. 40).

     The court noted, however, that “Plaintiff’s opposition to

Deputy Sheriff Neal’s motion to dismiss, [] appear[ed] to assert

that her claim allege[d] a violation of her Fourth Amendment rights

by Deputy Sheriff Neal.”         (ECF No. 39, at 11).        The court made

clear that it was “not at all obvious that the actions complained

of potentially generate[d] a Fourth Amendment issue[,]” but that

“[o]ut of an abundance of caution, in the unlikely event that

Plaintiff [could] assert a valid federal civil rights claim against

the deputy sheriff, the dismissal [would] be without prejudice to

allow the filing of a motion for leave to amend within 21 days.”

(ECF No. 39, at 11, 17).

     Unfortunately, Plaintiff’s amended complaint makes no attempt

whatsoever to state a Fourth Amendment claim nor does it elaborate




     2 Such counts included claims for conversion, fraud, mail
fraud, wire fraud, embezzlement, violation of 5th Amendment due
process, violation of 14th Amendment due process, illegal lock-
out, and wrongful eviction. These counts were dismissed without
prejudice not as an invitation to reassert them in an amended
complaint, but rather because counts dismissed under the Rooker-
Feldman doctrine are dismissed ultimately due to a lack of subject
matter jurisdiction.   A dismissal for a lack of subject matter
jurisdiction “must be one without prejudice, because a court that
lacks jurisdiction has no power to adjudicate and dispose of a
claim on the merits.” S. Walk at Broadlands Homeowner’s Ass’n,
Inc. v. Openband at Broadlands, LLC, 714 F.3d 175, 185 (4th Cir.
2013).
                                      5
         Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 6 of 7



in any meaningful way on the relevant facts surrounding the

potentially tortious manner in which the evictions were carried

out.     Instead, Plaintiff merely reasserts the claims previously

stated in her original complaint, this time naming Deputy Neal as

a Defendant in Counts VIII and IX, which allege deprivations of

Plaintiff’s Fifth and Fourteenth Amendment rights.                      The addition

of Deputy Neal, however, does not change the fact that this court

lacks    jurisdiction      over   such   claims      under   the   Rooker-Feldman

Doctrine.

        Because   Counts    I,    III,   IV,   V,   VIII,    IX,   X,    and   XI    of

Plaintiff’s amended complaint still derive from the underlying

foreclosure proceedings, rather than the potentially tortious way

in which the evictions were carried out, they are once again

subject to dismissal under the Rooker-Feldman Doctrine.                        Thus,

granting leave to allow such amendments would be futile.                            The

remaining counts asserted in the amended complaint, Counts II, VI,

and VII, are state law claims over which the court declines to

exercise supplemental jurisdiction.             See 28 U.S.C. § 1367(c)(3);

United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966),

(“Needless decisions of state law should be avoided both as a

matter of comity and to promote justice between the parties . . .

if the federal law claims are dismissed before trial . . . the

state    claims    should    be    dismissed    as    well.”).          Accordingly,



                                          6
       Case 1:18-cv-03757-DKC Document 53 Filed 12/22/20 Page 7 of 7



Plaintiff’s motion for leave to amend must be denied in its

entirety.

IV.   Conclusion

      For these reasons, Plaintiff’s motion for leave to amend will

be denied.   A separate order will be entered.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                    7
